Citation Nr: 1722363	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, a mood disorder, and major depressive disorder, including as due to a personal assualt. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1973. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, this claim has previously been before the Board in October 2014 and May 2016.   The Board remanded for records retrieval in October 2014.  The May 2016 Board decision denied service connection for gunshot residuals in the right leg, a right hip disability, and a right arm disability; broadened the Veteran's claim from PTSD to an acquired psychiatric disorder to address the additional psychiatric diagnoses found in the record, including a mood disorder and major depressive disorder; and remanded the psychiatric claim for a VA examination to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder, as broadened by the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.
In a May 2017 Statement in Support of Claim, the Veteran requested a Travel Board hearing.  



Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Travel Board hearing at the RO before a Veterans Law Judge.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

